DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-32 are pending.  Claims 1-23 are the subject of this FINAL Office Action.  Claims 24-32 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Priority
Claims 4-7 receive a priority date of 06/05/2020 because the continuation-in-part filed on that date is the first priority document to demonstrate written description support for powder container dispensing container, and plurality of powder container dispensing containers.

Claim Interpretations
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“on which multiple patterned single-layer objects are formed, the patterned single-layer objects being separated from each other on the carrier substrate” (claim 1);
“to dispense fluidized particles onto the carrier substrate to form a material layer;” (claim 1); 
“the first patterned single-layer objects and the second patterned single-layer objects being assembled into a three-dimensional object on the assembly plate” (claim 1);
“configured to increase the compaction of the material layer to a predetermined compaction range;” (claim 1);
“configured to print a binder material on the material layer according to a predetermined pattern” (claim 1);
“configured to cause selective fusion of the material layer according to the predetermined pattern” (claim 1);
“configured to remove non-fused portions of the material layer to form one of the patterned single-layer objects” (claim 1);
“configured to transfer the one of the patterned single-layer objects from the carrier substrate to an assembly plate” (claim 1);
“the patterned single-layer objects being assembled into a stack on the assembly plate according to a predetermined sequence of objects including the patterned single-layer objects” (claim 1); and
“to control the predetermined sequence and predetermined patterns” (claim 1).
The “configured to” phrases above fail to specify the structures and/or compositions
a “carrier substrate” (e.g. belt, robot, gantry, or anything that carries something);
a “dispensing module” (e.g. nozzle, opening, or anything that releases/dispenses something);
a “compaction module” (e.g. roller, plate, or anything that can be used to compact anything);
a “binder printer” (e.g. any printer);
a “fusion module” (e.g. anything that is used for fusing process);
a “material removal module” (anything involved with removing material);
a “transfer module” (anything involved with moving items);
an “assembly station” (e.g. table, plate, platform, etc.); and
a generic “controller” (e.g. computer, CPU, processor, human, etc.).
	
New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13-16, 19-20 and 22-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over HAYS (US 2016/0243764).
As to claim 1, HAYS teaches the elements of these claims as explained above.  As to claims 1-9, 11, 13-16, 19-20 and 22-23 HAYS teaches a “carrier substrate”/belt with “adhesion control layer” (32 and 42; Figs. 1 & 6); a “dispensing module” with multiple powder containers and roller (development system 26 with roller; Figs. 1 and 6); a “compaction module” (roller in 26; Fig. 1); a “binder printer”/ink jet (74/75; Fig. 6 and paras. 0073-78); a “fusion module” with dispenser and heat (fusing roll 72 for the application of heat and pressure to the powder layer(s); Fig. 6); a “material removal module” (66; Fig. 6); a “transfer module” with roller (47, Fig. 6); an “assembly station” (52; Fig. 6); and a generic “controller” (3D system of Figs. 1 and 6 necessarily includes human controller or computer controller to control all the complex interrelated components of the system).
HAYS does not explicitly teach the specific configuration of dispensing module upstream of compaction module which is upstream of binder printer which is upstream of fusion module 
	 Thus, in the absence of evidence that the rearrangement of the components of HAYS yielded a different or unexpected effect, the claims are prima facie obvious over HAYS.

Claims 10 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over HAYS, in view of GOLZ (US 2019/0001413).
As to claim 1, HAYS teaches the elements of these claims as explained above.
HAYS does not explicitly teach calendar/sieve or vibration.
	However, GOLZ demonstrates that a skilled artisan would have been motivated to combine familiar powder recovery techniques with a reasonable expectation of success.  To this end, GOLZ teaches powder recovery  apparatus in the interchangeable module comprises a sieve device, preferably an  ultrasonic sieve device that can be made to vibrate by means of ultrasound, for  trapping coarse components from excess powder material from the process  chamber, and in that the output of the sieve device is or can be connected to  the output interface, optionally having a buffer container arranged  therebetween, such that sieved powder material can be supplied to the powder  inlet of the process chamber through the 
In summary, it is submitted that it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to apply familiar powder recovery techniques to the powder system of HAYS with a reasonable expectation of success.  

Claims 17 and 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over HAYS, in view of BULLER (US 2017/0334024).
As to claim 1, HAYS teaches the elements of these claims as explained above.
HAYS does not explicitly teach air knife with vacuum.
	However, BULLER demonstrates that a skilled artisan would have been motivated to combine familiar powder recovery techniques with a reasonable expectation of success.  To this end, BULLER teaches powder recovery apparatus air knife to recover or remove extra powder (paras. 0187, 0320, 0325, 0326 & 0342).  Thus, a skilled artisan would have been motivated to apply familiar powder recovery techniques to the powder system of HAYS.
In summary, it is submitted that it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to apply familiar powder recovery techniques to the powder system of HAYS with a reasonable expectation of success.  

Claim 21 is rejected under 35 U.S.C. § 103(a) as being unpatentable over HAYS, in view of BISKOP (US 2018/0085993).

HAYS does not explicitly teach the carrier substrate comprises a fiducial marker for each of the patterned single-layer objects; and the assembly station comprises an alignment sensor to align the fiducial markers to the assembly plate.
	However, BISKOP demonstrates that a skilled artisan would have been motivated to apply familiar 3D printing layer marker alignment techniques with a reasonable expectation of success.  To this end, BISKOP teaches 
In particular it is provided that a reference mark 12 is printed in the layer 8 that is deposited directly onto  the substrate 9.  Such a reference mark 13 supports identifying and aligning the pre-structure 10 during the printing procedure.  It is also thinkable that the reference mark is realized as a fixed object on the substrate.  Subsequently the pre-structure 10 comprising preferably only one layer passes through a shutter 6 that is closed after passing in a fourth sub-step 104.  By using an IR-light pulse the pre-structure is pre-fixed or pre-cured such that the surface solidity of the previously formed layer is increased.  Subsequently a layer-geometry is measured in the fifth substep, preferably by using a measuring device 104.  Preferably the measured layer geometry is used for determining a strategy for depositing droplets 11 for forming a next layer that is arranged on the measured layer 8.  In particular, it is provided that the substrate 9 is moved via a low precision track from the inkjet print head 1 to the curing oven 2 in a sixth sub-step.  Inside the curing oven 2 the pre-structure 10 is preferably arranged till the printing material of the layer 8 is cured in the second step 112.  Subsequently the pre-structure 10 leaves the curing oven 2 and is transferred back to the inkjet print head 1 via a high precision track in seventh sub-step 107.  By using the reference marks 12 the pre-structure 10 is aligned and/or orientated for the next layer that is preferably deposited onto the cured layer in the eighth sub-step 108 and subsequently the substrate with the pre-structure 10 passes the shutter 6 again.  After deposition the next layer onto the layer the pre-structure 10 repeats the sequence comprising the fourth sub-step 104, the fifths sub-step 105, the sixth sub-step 106, the second step 112, the seventh sub-step 107 and/or the eighth sub-step 108 till the three-dimensional structure 15 is completed in a ninth sub-step 109


In summary, it is submitted that it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to apply familiar 3D printing layer alignment techniques to the 3D printer layers of HAYS with a reasonable expectation of success.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743